Citation Nr: 0840725	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected 
hemorrhoid disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  A notice of disagreement was received 
within one year of issuance of the decision, in August 2004; 
a statement of the case was issued in February 2005; and a VA 
Form 9 (formal appeal) was received within 60 days of the 
statement of the case, in March 2005.   See 38 U.S.C.A. 
§ 7105.

In his March 2005 VA Form 9, the veteran requested a Board 
hearing at a local office before a Veterans Law Judge.  Such 
a hearing was scheduled and the veteran's was provided notice 
of the hearing in February 2006, but he did not appear for 
his April 2006 hearing.  As he has not provided cause for his 
failure to appear or requested another hearing, the veteran's 
hearing request is deemed withdrawn and the Board will 
proceed with its review on the present record.  See 38 C.F.R. 
§  20.704(d),(e).  

This case was the subject of Board remands dated in December 
2007 and May 2008. 


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has no more than mild to moderate internal or external 
hemorrhoids; for no period from May 2, 2003, is a greater 
level of hemorrhoid disability shown.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

May 2004 and May 2008 VCAA letters explained to the veteran 
the evidence necessary to substantiate the claim for an 
increased rating for hemorrhoids.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.  The May 2008 VCAA letter met the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), as set forth 
above. 

In addition, in letters dated in March 2006, April 2006, and 
December 2007, and May 2008, VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  As noted 
above, the May 2008 letter met all requirements with regard 
to VCAA notice for increased rating claims.  Because the 
Board has herein denied the claim for a compensable rating 
for hemorrhoids, the effective date aspect of the claim is 
moot.  Accordingly, any deficiency with respect to notice 
addressing effective dates constitutes no more than harmless, 
non-prejudicial error.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although all required VCAA notice was not completed prior to 
the initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claim.

The veteran underwent a VA examination in June 2004.  He was 
subsequently scheduled for VA examinations in June 2005 and 
in January 2008, but did not appear for these examinations.  
However, in its May 2008 remand of this matter, the Board 
noted that notice of those examinations was not indicated to 
have been sent to the veteran's last known address, and 
requested that the veteran be scheduled for a VA examination, 
with notice of the examination at his last known address.   
Such an examination was scheduled, with notice sent to the 
veteran's last indicated address in July 2008, but notice of 
the examination was returned to VA as undeliverable and the 
veteran did not appear for the examination.  VA examination 
notices have now been sent to the veteran's last two known 
addresses, with letters to both addresses having been 
returned as undeliverable.  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has not 
kept VA adequately apprised of an address at which he may be 
contacted by VA.  It is reasonably certain that any further 
attempts to contact the veteran for scheduling his 
examination at previously known addresses would be futile.  
The Board finds that the RO has made sufficient efforts to 
schedule the veteran for such an examination, and that 
further attempts are not warranted in light of the veteran's 
failure to keep VA apprised of his current address.  The 
Court of Appeals for Veterans Claims has held that in the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts and VA is not 
required "to turn up heaven and earth" to find the correct 
address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  In light of the above, the Board will utilize 
the best evidence it has, the results of the June 2004 VA 
examination and subsequent records of VA treatment, in rating 
the veteran's hemorrhoid disability.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114 (Diagnostic Code 7336).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, staged ratings are appropriate for an increased 
rating claim, if the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

In February 2003, the veteran's rating for hemorrhoids was 
reduced from 10 percent disabling to 0 percent disabling, 
effective May 1, 2003, as had been proposed by the RO in a 
November 2002 decision.  The rating was reduced to 0 percent 
based on a report of a September 2002 VA examination at which 
the examiner found no visible external hemorrhoids and was 
unable to palpate hemorrhoids on rectal examination of the 
veteran.  The veteran did not submit a notice of disagreement 
within one year of notice of the February 2003 rating 
reduction determination and the decision became final.  See 
38 U.S.C.A. § 7105.  

In June 2003, the veteran wrote that his hemorrhoid condition 
was currently rated at 0 percent, and that his last 
examination had been over six months ago.  He contended that 
his condition had since worsened and requested re-evaluation 
of his condition.  The rating period for consideration is 
therefore from May 2, 2003, forward, the day after the 
effective date for implementation of the now-final February 
2003 decision reducing his rating to zero percent.  See 38 
C.F.R. § 3.400(o)(2) (rating period for consideration is up 
to one year prior to date of claim if it is factually 
ascertainable condition has worsened; but see also 38 C.F.R. 
§ 7105 (rating decision becomes final if no notice of 
disagreement received within one year of notice of rating 
decision).

At a VA examination in June 2004, the veteran was noted based 
on review of medical records to have had discomfort in the 
past and a mild external hemorrhoid in the 11 o'clock 
position.  The veteran described  currently having recurrent 
occasional hemorrhoids.  On physical examination, there was a 
small external hemorrhoid at the 11 o'clock position.  It was 
not tortuous in nature and there was no evidence of frank 
bleeding in the area.  The veteran indicated that he used 
preparation H and Tucks for relief of occasional bouts of 
external hemorrhoid problems.  There was no evidence of fecal 
leakage, no history of colostomy, and no signs of anemia or 
fissures at the exanimation.  The diagnosis was external 
hemorrhoids at the 11 o'clock position with no bleeding at 
the present time.  

At admission for domiciliary treatment for a mental health 
condition in June 2004, active problems listed were umbilical 
hernia and mental health conditions; an active problem with 
hemorrhoids was not mentioned.  No medications were 
prescribed.  On physical examination in June 2004, an 
umbilical hernia was noted.  There were no findings with 
respect to hemorrhoids.  In August 2004 the veteran was 
diagnosed as having hemorrhoids and a hernia.  The basis for 
the diagnosis of hemorrhoids is not clear.  A report of an 
October 2004 physical examination includes a rectal 
examination, and indicates that there were no masses, that 
there were palpable internal hemorrhoids, and that the 
examination was guiac negative.  An umbilical hernia was 
noted during the overall examination, and this was the only 
diagnosis rendered.  Later in October 2004, the veteran 
underwent surgery for the umbilical hernia.  In connection 
with the surgery, he denied any blood in his stool.  A 
discharge summary for the VA domiciliary treatment from June 
2004 to December 2004 indicates a history of hemorrhoids.  

A discharge summary for a subsequent two-week mental health 
hospitalization at a VA Medical Center in December 2004 
indicates that the veteran had no chronic medical problems 
and no regular medications on a regular basis for any chronic 
medical problems.  

At treatment in September 2006, the veteran complained of 
hemorrhoids which he had experienced for years and which 
really bothered him.  He indicated that he sometimes noted 
blood on tissue or some blood dripping in the toilet water 
after a bowel movement.  He did not undergo a rectal 
examination at this treatment.  The pertinent diagnosis was 
hemorrhoids with history of blood after bowel movements.  No 
treatment was indicated.  

At a May 2007 VA examination for treatment purposes, the 
treating physician noted a history of prolapsed hemorrhoids 
associated with irritation and swelling after every bowel 
movement, which was daily.  By history, the veteran had 
experienced this problem since 1978.  Also by history, he 
noticed that when he was a vegetarian he had less of a 
problem, and he currently tried to keep fiber and fluids high 
in his diet.  Physical examination results do not include 
specific findings with respect to hemorrhoids.  The 
physician's pertinent assessment was longstanding prolapsed 
hemorrhoids-prefers no surgery at the present time.  The 
veteran was prescribed pramoxine foam.

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114 (Diagnostic Code 7336).

In the present case, the veteran was noted at a June 2004 VA 
examination to have a small external hemorrhoid at the 11 
o'clock position with no frank bleeding in the area.  An 
October 2004 physical examination included a rectal 
examination; there were palpable internal hemorrhoids, but no 
other positive findings.  Subsequent records reflect 
complaints of hemorrhoids and prescription of medication for 
hemorrhoids, but it appears that treating physicians either 
determined that the veteran's complaints did not warrant a 
physical examination or that there were no remarkable 
physical findings to report.  There are no physical findings 
that meet or approximate a disability picture of hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences. 38 C.F.R. 
§ 4.114 (Diagnostic Code 7336).  Thus the criteria for a 
rating of 10 percent are not met or approximated.  Id.  
Similarly, the rating criteria for 20 percent are not met or 
approximated because there is no indication of persistent 
bleeding with secondary anemia or fissures.  Id.  The 
preponderance of the evidence indicates rather that for the 
period from May 2, 2003, forward, the veteran has had no more 
than internal or external hemorrhoids that are mild or 
moderate.  Thus, the criteria for a zero percent rating are 
best met or approximated for the full pendency of the claim 
on appeal, and the preponderance of the evidence indicates 
that the criteria for the next higher rating of 10 percent or 
for a rating of 20 percent are not met or approximated for 
any period from May 2, 2003, forward.  See 38 C.F.R. 38 
C.F.R. § 4.7, 4.114 (Diagnostic Code 7336); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Accordingly, staged 
ratings are not appropriate, and the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for hemorrhoids.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The evidence does not reflect that the veteran's 
hemorrhoids have caused marked interference with employment, 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a compensable evaluation for hemorrhoid 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


